Citation Nr: 0805421	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-28 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for loss of rotation of the left arm and status post 
accidental amputation of the left hand with subsequent re-
implantation (non-dominant), claimed as a result of treatment 
received from a Department of Veterans Affairs Medical 
Center/facility (VAMC).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to 
compensation under the provisions of 38 U.S.C. § 1151.

A hearing was held on December 12, 2007, in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.


FINDINGS OF FACT

1.  The veteran was treated by VA from August 4 to 20, 2002, 
for a minimally displaced fractured left ulna (forearm) 
during which time he was initially issued a sling and later 
in the month a functional fracture brace; the fracture was 
not treated with either a long or short arm cast.

2.  On August 21, 2002, the veteran sustained an injury when 
the straps of his left arm brace issued by VA were caught in 
a table saw, severing his left hand.  

3.  Neither loss of rotation of the left arm nor accidental 
amputation of the left hand were caused by VA treatment 
provided from August 4 to 20, 2002, in conjunction with the 
fractured left ulna.

4.  No competent evidence of record establishes or suggests 
that treatment provided by VA from August 4 to 20, 2002, in 
conjunction with the veteran's fractured left ulna was 
indicative of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA.


CONCLUSION OF LAW

Compensation under 38 U.S.C. § 1151 for loss of rotation of 
the left arm and status post accidental amputation of the 
left hand with subsequent re-implantation (non-dominant), 
claimed as a result of treatment received from a VAMC, is not 
warranted.  38 U.S.C.A. § 1151 (West 2002 and Supp. 2005); 38 
C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Under the law, when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

Prior to initial adjudication of the veteran's claim in 
October 2004, a letter dated in May 2004 was issued by VA 
which generally addressed the duty to assist and notify 
provisions of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159.  
That letter specifically addressed the veteran's claim for 
compensation brought under the provisions of 38 U.S.C. § 1151 
and fully satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.  The 2004 letter asked him to send any 
relevant information or evidence in his possession to VA.  
See Pelegrini II, 18 Vet. App. at 120-121.  He was 
subsequently provided a supplemental statement of the case 
(SSOC) in March 2007.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
pertinent VA and private medical records are in the file.  
The veteran has twice provided hearing testimony.  The 
veteran has at no time referenced outstanding medical records 
that he wanted VA to obtain or that he felt were relevant to 
the claim and in March 2007, he indicated that he had no 
additional evidence or information to present.  No further 
development is warranted.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2007).  A VA medical opinion was obtained in July 2004 which 
addressed whether the VA treatment at issue was faulty or 
negligent.  Thus, VA has satisfied its obligation under 38 
C.F.R. § 3.159.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


Factual Background

The veteran filed his original compensation claim brought 
under the provisions of 38 U.S.C. § 1151 in April 2004.  The 
veteran maintains that a fractured left ulna bone of the left 
arm was inappropriately treated by VA in early August 2002 
with a short brace with straps, which ultimately resulted 
later in August 2002, in accidental amputation of the 
veteran's left hand when the straps of the brace issued by VA 
got caught in a circular table saw.  He currently claims that 
both loss of rotation of the left arm and accidental 
amputation of the left hand resulted from the VA treatment 
provided in early August 2002. 

Medical records from the VAMC in Tampa, Florida, include an 
initial assessment record which shows that the veteran was 
seen on August 4, 2002, (Sunday) by emergent care reporting 
that he slipped and fell Friday on metal stairs hitting his 
left forearm and hand.  He complained of pain of the left 
forearm assessed as 9/10.  Instructions provided by a nurse 
reflect that the veteran was instructed to keep the arm 
elevated, to wear a sling and to return to orthopedics Monday 
- August 5, 2002, in the afternoon.  Percocet and Restoril 
were prescribed.  It appears that X-ray films of the forearm 
were taken on that date which revealed minimally displaced 
axial fracture through the mid left ulnar diaphysis with 
slight varus angulation of the distal fragment and no 
abnormality of the radius.  

A record dated August 5, 2002, shows that the veteran did 
return to the VAMC at which time swelling and tenderness of 
the left forearm was noted and an assessment of a fracture of 
the left ulnar bone was made and numbness over the ulnar 
distribution was documented.  The record indicated that the 
left arm would be splinted/slinged and would be set by the 
ortho clinic on Monday or Tuesday.  The veteran was seen 
later on the afternoon of August 5, 2002, by VA orthopedics 
at which time X-ray films revealed a minimally displaced 
fractured left ulna.  The plan indicated that a long arm 
splint would be used and then, upon follow-up in a week, a 
functional fracture brace would be applied.  

The veteran was seen again by VA orthopedics for follow-up of 
a left mid-shaft ulnar fracture on August 13, 2002, to 
include repeat radiograph and splint placement.  The veteran 
had no new complaints and X-ray films revealed no change in 
alignment.  An assessment of stable left mid-shaft ulnar 
fracture was made.  The arm was placed in a left forearm 
functional fracture brace, which the veteran was advised to 
wear at all times except for hygiene.  A follow up in 3 weeks 
with radiographs was recommended.  A record indicates that a 
clamshell ulnar fracture brace was issued to the veteran and 
he was instructed in the proper care and use.

On August 19, 2002, the veteran was seen needing a refill for 
Percocet for complaints of pain.  It was noted that the arm 
bone was still articulating.  

The file contains private medical records from Tampa General 
Hospital dated on August 21, 2002.  The history stated that 
the veteran had sustained an ulnar diaphyseal fracture of the 
left forearm a month earlier, which was treated by VA using a 
Sarmiento brace.  The veteran reported that in about the 
early afternoon of August 21, 2002, the strap of the forearm 
splint got caught in a radial saw and pulled his left hand 
into the saw.  As a result, the veteran sustained a 
transmetacarpal amputation of the left hand, and it was noted 
that the veteran had bone loss as well as complete 
amputation.  The report also stated that X-ray films of the 
ulna showed that the ulna fracture was somewhat displaced, 
but not freely moveable, given the fact that it had been 
about a month since the fracture occurred.   

After discussion of the risks, benefits and alternatives, the 
veteran elected to undergo a surgical procedure to attempt 
replantation of the left hand.  The risks were enumerated in 
detail and informed consent for the surgery was obtained.  It 
was also noted that the veteran understood that, given the 
residual displacement of several mm with residual angulation 
of the ulna fracture, he might require osteotomy and open 
reduction with internal fixation or other procedures in the 
future if he developed problems associated with the 
displacement and angulation; but it was noted that the ulnar 
fracture would not be addressed right away.  The operative 
report reflects that the surgery was generally successful, 
except for a finding that the left little finger was not 
salvageable and had to be amputated.

A September 2002 private medical record from the Florida 
Orthopedic Group indicates that after the left hand 
reattachment surgery was performed, the veteran underwent 
debridement and skin grafting of the hand.  It was noted that 
the veteran was discharged from the hospital and scheduled to 
continue with therapy through VA, but VA refused care.  When 
evaluated at that time an impression of overall stable, 
status post sever injury was made.  A record dated later in 
September 2002 noted a several month history of left mid-
diaphyseal ulnar fracture with some residual displacement 
with associated angulation which was being treated by VA.  
Diagnostic studies of the left forearm done in October 2002 
indicated some residual angulation and displacement of the 
ulnar fracture, unchanged from the initial presentation at 
Tampa General Hospital on August 21, 2002.  It was noted that 
the significance of this was uncertain, and it was not felt 
that this was the major loss of the rotation, although it was 
described as contributing somewhat.  A record dated later in 
October 2002 noted healing of the residual displacement.

Private medical records dated in November 2002 note that 3 
months status post ulnar fracture, there was mild residual 
deformity with slight translation.  The doctor opined that a 
surgical procedure for the ulna was not indicated.  In a 
December 2002 record, it was noted that X-ray films of the 
forearm showed that the ulnar fracture was progressively 
healing with mild residual deformity, but overall acceptable 
alignment.  A record, dated in April 2003, indicates that the 
ulna fracture had healed radiographically and clinically with 
mild residual deformity.  The doctor indicated that he had 
explained to the veteran on multiple occasions that the 
forearm fracture did not appear to have caused any loss of 
function given the underlying subsequent hand amputation.  In 
May 2003, the veteran underwent surgery of the left hand to 
address symptoms including contractures of the fingers and 
hypoesthesia of the left hand.  By September 2003, X-ray 
films showed that overall the bones had healed with a fibrous 
union position with slight ulnar angulation.  An October 2003 
private medical report indicates that ulnar drift of the left 
index finger was occurring.  A doctor commented that getting 
active flexion of the 4 fingers on the left hand was a nearly 
impossible task without extensive surgery.

A VA medical statement was provided in July 2004.  Although 
the veteran's medical history was completely reviewed at that 
time, he was not seen for examination.  Having considered the 
history of the left forearm and hand injuries, the doctor 
stated that functional cast bracing was an acceptable 
treatment for ulna shaft fractures when alignment is 
acceptable.  The doctor stated that he could not comment on 
the overall alignment, because he had no X-rays from that 
time.  It was explained that the straps on functional cast 
braces were commonly longer than necessary but were left in 
place to allow for easy removal and application following 
bathing, and that there was no negligence in leaving the 
straps long on the functional cast brace.  The doctor 
commented that the fact that the brace was caught in a 
circular saw was an accident and could not have been 
reasonably foreseen.

Of record is a January 2005 opinion from a doctor of wrist 
and hand specialty indicating that the veteran had lost 
forearm rotation.  Pronation was measured as 45 degrees and 
supination was measured as 40 degrees.  

The record contains a February 2005 opinion from a private 
doctor, Dr. B.  The question put to Dr. B. by the veteran 
after providing him with a history of his left arm and hand 
situation was whether the arm should have been treated 
operatively and/or with a plate, so he didn't have a splint 
which got caught in the saw.  The doctor opined that in all 
likelihood, he also would not have operated on the fracture 
and would have attempted closed management and noted that it 
appeared that with closed management, the ulna fracture had 
healed as it normally does.  The doctor explained that there 
were multiple choices for immobilization, ranging from an ACE 
wrap to a sling, to a removable arthrosis, to a short or long 
arm cast.  The doctor stated that he would consider operative 
intervention if the fracture failed to heal or if symptoms of 
complications developed.  The doctor also mentioned that even 
if the fracture had been operated on, in all likelihood he 
would still have been issued a post-operative splint, which 
could also have been caught in a table saw. 

The veteran presented testimony at a hearing held before VBA 
(Veterans Benefits Administration) personnel in March 2006.  
That testimony is essentially the same as that presented at a 
2007 travel Board hearing as discussed in detail below.  

A travel Board hearing was held in December 2007 before the 
undersigned Veterans Law Judge; the veteran's mother was also 
present.  The veteran described the initial injury and stated 
that when he presented himself at the VAMC for treatment, he 
was told by a doctor (Dr. L.) that the break needed to be set 
and put in a full arm cast, and the doctor explained to him 
that as it was the weekend, this could not be done until 
Monday and requested that the veteran come back then.  The 
veteran testified that he came back to the VAMC on Monday and 
could not see the doctor he was supposed to see (Dr. D).  He 
testified that he explained to the doctor that he was an 
athlete, a professional water-skier, and needed to retain 
full motion and rotation of the left arm.  He reports that 
the VA doctor treated him with a clamshell brace instead of a 
cast, which was painful.  He indicated that weeks later he 
was using a power saw, without his sling, but with the brace 
and straps of the brace got caught in the saw and the 
veteran's left hand was cut off by the saw.  The veteran 
summarized that, but for inadequate treatment by VA of the 
ulnar fracture, he would have been in a cast and would not 
have lost rotation in the right hand, nor would it have been 
amputated.  At the hearing, there was no new written evidence 
submitted.

Legal Analysis

The veteran filed his original compensation claim brought 
under the provisions of 38 U.S.C. § 1151 in April 2004.  As 
mentioned earlier herein, the veteran maintains that a 
fractured left ulna bone of the left arm was inappropriately 
treated by VA in early August 2002 with a short brace with 
straps, which ultimately resulted later in August 2002, in 
accidental amputation of the veteran's left hand when the 
straps of the brace issued by VA got caught in a circular 
table saw.  He currently claims that both loss of rotation of 
the left arm and accidental amputation of the left hand 
resulted from the VA treatment provided in early August 2002.  
For the reasons that follow, the Board concludes that 
compensation under section 1151 is not warranted.

Title 38, United States Code, Section 1151 provides that 
where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  See 
Anderson v. Principi, 18 Vet. App. 371, 376 (2004); see also 
Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002).  The 
veteran does not contend, nor does the evidence reflect that 
consideration under any other theory of entitlement is 
warranted.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Section 1151(a) grants compensation for qualifying 
disabilities to veterans in the same manner as if such 
disability were service-connected, under certain 
circumstances.  See also 38 C.F.R. § 3.361 (2007).  First, 
the disability must be caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran by 
VA, and the proximate cause of the disability was (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) 
(2007).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2007).

Second, there must be evidence of additional disability, as 
shown by comparing the veteran's condition before and after 
the VA medical care in question.  38 C.F.R. § 3.361(b).  In 
determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence. 38 
C.F.R. § 3.361(c)(1).  Finally, the disability must not be 
the result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1151(a); 38 C.F.R. § 3.301(c)(3).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C. § 1151 filed on 
or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C. § 1151 and were codified at 38 
C.F.R. § 3.361.  The RO did not explicitly provide notice of 
38 C.F.R. § 3.361 to the veteran.  However, this new 
regulation merely codified the existing statutory provisions 
of 38 U.S.C. § 1151.  The language of the new regulation is 
in no way liberalizing and is not significantly different 
from the standard considered in the RO's adjudication of the 
veteran's claim.  The veteran was clearly advised of the 
provisions of 38 U.S.C. § 1151.  The Board also points out 
that the new regulation includes several provisions already 
contained in the former regulation codifying 38 U.S.C. § 1151 
(38 C.F.R. § 3.358) of which the veteran was also apprised.  
Therefore, he is not prejudiced by Board's application of 38 
C.F.R. § 3.361 without first remanding the case to the RO.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The evidence of record shows that in early August 2002, VA 
provided treatment for the veteran in conjunction with a 
fracture of the left ulna, described as minimally displaced 
according to X-ray films.  The fracture was initially treated 
with a long arm splint and in mid-August 2002 a functional 
fracture brace was issued.  On August 21, 2002, the veteran 
was using a table saw when the straps of the brace issued by 
VA became entangled with the saw and ultimately the veteran's 
left hand was severed.  Surgery performed at a private 
medical center in August 2002 to reattach the hand was 
largely successful, although the 5th left finger could not be 
salvaged.  Private medical records dated subsequently from 
September 2002 through 2003, document the veteran's progress 
and problems relating to the left hand and indicate that the 
left ulnar fracture largely healed with some mild residual 
deformity/displacement with associated angulation, resolving 
over time, without resulting loss of function.  

The veteran now claims that both loss of rotation of the left 
arm and status post accidental amputation of the left hand 
with subsequent re-implantation (non-dominant) are 
attributable to the VA care received in conjunction with the 
fractured left ulna, provided by the Board from approximately 
August 4, 2002 to August 20, 2002.  Specifically, the veteran 
argues that if his arm were casted, as it should have been in 
his view, the claimed residuals would never have occurred.  
In essence, he maintains that the VA care he received was 
inadequate and caused the claimed residuals.

Consistent with the analogy to a service-connection claim, 
since a section 1151 claim is a claim for disability 
compensation, a veteran is not only required to establish 
that additional disability occurred following VA treatment, 
but "must still submit sufficient evidence of a causal nexus 
between that event and his or her current disability, i.e. 
that additional disability was due to VA medical care to be 
ultimately successful on the merits of the claim."  See Wade 
v. West, 11 Vet. App. 302, 305 (1998); see also Jimison v. 
West, 13 Vet. App. 75, 77-78 (1999) (claim for benefits under 
38 U.S.C. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization 
or medical or surgical treatment).  

To establish causation, the competent evidence must show that 
the hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional disability.  
Merely showing that a veteran received care, treatment, or 
examination, and that the veteran now has an additional 
disability, does not establish a causal relationship between 
the two.  See 69 Fed. Reg. 46,433-35, codified at 38 C.F.R. 
§ 3.361(c)(1) (2007).

In this case, even conceding for purposes of this decision 
that additional disability, claimed as loss of rotation of 
the left arm and status post accidental amputation of the 
left hand occurred after VA treated the fractured ulna 
between August 4th and 20th, 2002, the Board is unable to 
conclude that the causation element is met.  

With respect to the claimed loss of rotation of the left arm, 
private medical evidence dated in September 2002 noted a 
several month history of left mid-diaphyseal ulnar fracture 
with some residual displacement with associated angulation 
which was being treated by VA.  By April 2003, medical 
evidence documents that the ulna fracture had healed 
radiographically and clinically with mild residual deformity.  
At that time, the veteran's treating private doctor indicated 
that he had explained to the veteran on multiple occasions 
that the forearm fracture did not appear to have caused any 
loss of function given the underlying subsequent hand 
amputation.  In September 2003, X-ray films showed that 
overall the bones had healed with a fibrous union position 
with slight ulnar angulation.  An October 2003 private 
medical report indicates that ulnar drift of the left index 
finger was occurring and the doctor commented that getting 
active flexion of the 4 fingers on the left hand was a nearly 
impossible task without extensive surgery.  The record does 
include a January 2005 statement from a doctor of wrist and 
hand specialty indicating that the veteran had lost forearm 
range of motion in both pronation and supination, without any 
indication that VA treatment caused this.  
None of the evidence of record establishes or suggests that 
the claimed loss of rotation of the left arm was caused by 
the August 2002 VA treatment; nor is it clinically 
established that currently manifested loss of motion of the 
forearm is related to ulna fracture as opposed to being a 
residual of the left hand severance.  In fact, review of the 
April to October 2003 private medical records indicate that 
the ulna fracture healed with no residuals of functional 
impairment and that the hand injury had caused limitation of 
motion.

With respect to the severance of the left hand, in no way was 
this injury caused by the type of VA treatment provided 
between August 4, and August 20, 2002.  This injury, while 
tremendously unfortunate, was the result of an unexpected 
accident which occurred as a result of the veteran's own free 
will, decision, and judgment to assist a neighbor with a 
household project involving the use of a power saw despite 
being under treatment for a fractured ulna which was still in 
a brace and had not completely healed.  The evidence on file 
establishes, as documented by both a VA medical opinion 
provided in 2004 and a private medical opinion provided by 
Dr. B. in 2005, that the type of care (to include the brace) 
provided by VA for treatment of the fractured ulna was 
entirely appropriate, adequate and consistent with the extent 
of the fracture.  The file contains no competent medical 
evidence or opinion to the contrary, nor has there been any 
competent evidence which supports the veteran's contention 
that the VA treatment provided actually caused the left hand 
severance.  That injury was at most, coincident with the VA 
treatment provided.   

Regardless of the question of causation, the Board observes 
that the current provisions of 38 U.S.C. § 1151 and 38 C.F.R. 
§ 3.361, applicable in this case, require a showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA 
treatment providers.  As previously mentioned, two opinions 
were provided for the record addressing this point, a VA 
opinion dated in 2004 and a private medical opinion of Dr. B. 
specifically sought by the veteran dated in 2005.  Neither of 
these opinions indicates that the care provided by VA for 
treatment of the fractured ulna was in any way indicative of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault.  In essence, there 
has been no competent medical evidence or opinion presented 
for the record which supports the veteran's primary 
contention that VA's failure to treat the fractured ulna with 
a cast amounts to or is evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or a similar 
instance of fault.

Essentially the only evidence of record supporting the 
veteran's contentions and claim is his own lay opinion, as 
indicated in his testimony from his March 2006 RO hearing and 
the December 2007 travel Board hearing.  The veteran, 
however, has not been shown to possess the requisite medical 
training, expertise, or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C. § 1151 for loss of rotation of 
the left arm and status post accidental amputation of the 
left hand with subsequent re-implantation (non-dominant), 
claimed as a result of treatment received from a VAMC and 
this claim must be denied.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).




ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C. § 1151 for loss of rotation of the left arm and 
status post accidental amputation of the left hand with 
subsequent re-implantation (non-dominant), claimed as a 
result of treatment received from a VAMC, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


